Motion insofar as it seeks a writ of error coram nobis is granted.
Memorandum:
Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, in failing to argue ineffective assistance of counsel. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of September 28, 2001 is vacated and this Court will consider the appeal de novo (see People v LeFrois, 151 AD2d 1046 [1989]; see also People v Vasquez, 70 NY2d 1, 4 [1987], rearg denied 70 NY2d 748 [1987]). Defendant is directed to file and serve his records and briefs with this Court on or before June 14, 2007. Present—Hurlbutt, J.R, Centra, Green and Pine, JJ.